Title: To John Adams from Oliver Wolcott, Jr., 11 November 1800
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir.
Washington Nov. 11. 1800

I have the honour to acknowledge with thanks, the Presidents oblidging Letter of yesterday. The time contemplated by myself for retiring from Office, is the last day of December next.—It will however be necessary for me to remain here several Weeks after my resignation takes place, whenever that event may happen, for the purpose of compleating the business, which will have been by me previously commenced. Notwithstanding my resignation, will take place, agreably to the Presidents permission on the last day of Decr. any services which I can afterwards render, while here, will be at the disposal of my Successor or the Government.I have the honour to be / with perfect respect, Sir / your obed Ser—


Oliv Wolcott.